DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered and are persuasive. The 102 rejection of claims 1, 2, 5, and 11 and the 103 rejection of claims 3, 6, 14, 15, and 18 are withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 4, 7, 8, 9, 10, 12, 13, 16, 17, 19, and 20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 4:  The prior art of record does not disclose or suggest a light guided augmented reality (AR) display comprising “wherein the size, shape, and tilt of the pin-mirrors are optimized to reduce an image blur”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Specifically regarding the allowability of amended independent claim 7:  The prior art of record does not disclose or suggest a light guided augmented reality (AR) display comprising “wherein the size and spacing of the pin-mirrors into a two dimensional pin-mirror array is optimized to increase the optical efficiency for directing 
Specifically regarding the allowability of amended independent claim 8:  The prior art of record does not disclose or suggest a light guided augmented reality (AR) display comprising “wherein the gaps between rows of the pin-mirrors are arranged into a two dimensional pin-mirror array, and the gap widths are optimized to increase the optical efficiency for the transmission of ambient light towards the eye box”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Specifically regarding the allowability of amended independent claim 9:  The prior art of record does not disclose or suggest a light guided augmented reality (AR) display comprising “wherein the tilts of the pin-mirrors, relative to the inner and outer surfaces of the combiner vary spatially across the combiner”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Specifically regarding the allowability of amended independent claim 10:  The prior art of record does not disclose or suggest a light guided augmented reality (AR) display comprising “wherein the size or shape of the pin-mirrors and the gaps between them, are spatially variant across the combiner”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  
Specifically regarding the allowability of amended independent claim 12:  The prior art of record does not disclose or suggest a light guided augmented reality (AR) display comprising “wherein the arrangement of pin-mirrors or pin-mirror sub-
Specifically regarding the allowability of amended independent claim 13:  The prior art of record does not disclose or suggest a light guided augmented reality (AR) display comprising “wherein at least one sub-array of pin-mirrors is formed onto an internal curved surface”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  
Specifically regarding the allowability of amended independent claim 16:  The prior art of record does not disclose or suggest a light guided augmented reality (AR) display comprising “wherein the arrangement of pin-mirrors or pin-mirror sub-arrays varies spatially across the combiner”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Specifically regarding the allowability of amended independent claim 17:  The prior art of record does not disclose or suggest a light guided augmented reality (AR) display comprising “wherein the arrangements of the plurality of pin-mirrors within a pin-mirror sub-array is different for at least two subarrays”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Specifically regarding the allowability of amended independent claim 19:  The prior art of record does not disclose or suggest a light guided augmented reality (AR) display comprising “wherein the image light is coupled into a first light guide to transit the first light guide and reflect off of a curved reflector to enter a second light guide where the image light interacts with the plurality of pin-mirrors”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  
Specifically regarding the allowability of amended independent claim 20:  The prior art of record does not disclose or suggest a light guided augmented reality (AR) display comprising “wherein the image light is coupled into a first light guide, to transit the first light guide, and reflect off of a curved reflector, to enter a second light guide where the image light interacts with the plurality of pin-mirrors”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pennell et al. (US 2020/0183152) is cited to show similar augmented reality displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872